UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                              No. 97-2349



NANCY LEE BOGART,

                                              Plaintiff - Appellant,

          versus


DIMITRA J. CURRY; GEICO INSURANCE COMPANY; NA-
TIONWIDE INSURANCE COMPANY, Nationwide Mutual
Insurance Company & Affiliated Companies;
CHRISTOPHER W. BOGART,
                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. T. S. Ellis, III, District
Judge. (CA-97-907)


Submitted:   March 12, 1998                 Decided:   March 23, 1998


Before LUTTIG, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Nancy Lee Bogart, Appellant Pro Se. Daniel Lance Robey, ROBEY &
TEUMER, Fairfax, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order granting Appel-

lees' motions to dismiss for lack of subject matter jurisdiction

and denying Appellant's motion to reconsider. See 28 U.S.C.A.
§ 1332 (West 1993 & Supp. 1997). We have reviewed the record and

the district court's opinion and find no reversible error. Accord-

ingly, we affirm on the reasoning of the district court and deny

Appellant's motion to compel Appellees to respond to interroga-

tories. Bogart v. Curry, No. CA-97-907 (E.D. Va. Aug. 13 & Sept. 8,

1997). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                2